Colvin, J., concurring: I accept as correct the majority’s interpretation of the statute and our lack of jurisdiction in this case. However, I write separately to highlight the fact that the Commissioner’s offset authority can cause undesirable consequences for taxpayers and the Court in collection review proceedings under sections 6320 and 6330. The majority holds that petitioner properly invoked the Court’s jurisdiction under section 6330 by filing a timely petition challenging respondent’s notice of determination regarding the proposed collection of her tax liability for 1992. The majority also holds that action was rendered moot because petitioner later overpaid her Federal income tax for 1999, and the Commissioner offset that overpayment by the amount of her unpaid 1992 tax liability. Typically in these situations, a taxpayer’s only remedy may be to fully pay the tax, file a refund claim, and if unsuccessful, institute a tax refund suit in Federal District Court or the Court of Federal Claims. As a result, taxpayer protections provided in sections 6320 and 6330, that is, the right to administrative and judicial review of the Commissioner’s collection actions, can quickly evaporate simply because the taxpayer overpaid his or her taxes for another year. The circumstances present here may recur in future cases. The combination of the Commissioner’s authority to offset an overpayment and the mootness doctrine may cause taxpayer frustration and waste judicial resources. The dismissal of a proceeding brought in this Court under section 6320 or 6330 due to the offset of an overpayment may convince taxpayers that their efforts during the administrative and judicial process were wasted. Taxpayers may draw little solace from the fact that they can reinstate their challenge to the Commissioner’s collection action by filing a refund suit in another court. Marvel, Wherry, and Holmes, JJ., agree with this concurring opinion.